DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a display device comprising, along with other recited claim limitations, a first pixel connected to a first data line of the data lines and at least one scan line of the scan lines; and a second pixel connected to a second data line of the data lines and the at least one scan line, wherein the first data line and the second data line neighbor each other, and wherein the first pixel including: a light emitting element; a driving transistor which includes a gate electrode, a first electrode and a second electrode and supplies a driving current flowing between the first electrode and the second electrode to the light emitting element in accordance with the data voltage of the first data line applied to the gate electrode; a first transistor between the gate electrode and second electrode of the driving transistor; and a shielding electrode overlapping at least a part of the first transistor in a thickness direction of the substrate, Page 3 of 20 Reply to NFOA of April 11, 2022wherein the shielding electrode does not overlap the first data lines in the thickness direction of the substrate as amended on 7/8/2022 and as argued on pages 13-16 of the remarks filed on 7/8/2022. Claims 2-25 depend from claim 1 and hence are allowed for the same reason therein.
Regarding Claim 26, prior art failed to disclose or fairly suggest a display device comprising, along with other recited claim limitations, a first transistor disposed adjacent to a second data line immediately subsequent to the first data line; and a shielding electrode overlapping at least a part of the first transistor in a thickness direction of the substrate, wherein the driving transistor and the first transistor are disposed between the first data line and the second data line, and the shielding electrode does not overlap at least a center portion, along a direction in which the first and second data lines are arranged, of the second data line as amended on 7/8/2022 and as argued on pages 16-19 of the remarks filed on 7/8/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/13/2022